DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chesla et al (U.S. 2015/0156086) and further in view of DeCusatis et al (U.S. 2015/0172201).

1.       As per claims 1,8,15 Chesla disclosed a method comprising: receiving a data flow; identifying a classification of the data flow; matching the classification to a set of performance thresholds; determining a current performance of the data flow; generating a performance score based on the set of performance thresholds and the current performance (Paragraph. 0042). 

However Chesla did not disclose in detail taking an action based on the performance score.  

In the same field of endeavor DeCusatis disclosed In an embodiment, the NIC is configured to partition the physical buffer into several logical queues and associate each data flow originating from within the host with a logical queue. The NIC stores a data flow in the associated logical queue before sending the data flow out of the host. 

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated in an embodiment, the NIC is configured to partition the physical buffer into several logical queues and associate each data flow originating from within the host with a logical queue. The NIC stores a data flow in the associated logical queue before sending the data flow out of the host. Using these logical queues, the NIC is able to adjust data rate for the data flows individually  as taught by DeCusatis in the method and system of Chesla to increase the security and reduce the latency.

2. 	As per claims 2,9,16 Chesla-DeCusatis disclosed further comprising: identifying a first tunnel through which the data flow is configured to flow; and selecting a second tunnel based on the performance score (DeCusatis, Paragraph. 0075).  

3. 	As per claims 3,10,17 Chesla-DeCusatis disclosed wherein the selecting of the second tunnel includes determining the data flow across the second tunnel is more likely to satisfy the set of performance thresholds than the data flow across the first tunnel (Chesla, Paragraph. 0042).
  
4. 	As per claims 4,11,18 Chesla-DeCusatis disclosed further comprising: monitoring one or more network performance metrics for the first tunnel and the second tunnel; and storing historical performance data of the one or more network performance metrics of the first tunnel and the second tunnel, wherein the second tunnel is selected at least in part based on Docket No.: 658630 (1016945-US.02)the historical performance data of the network performance metrics of the first tunnel and the second tunnel (DeCusatis, Paragraph. 0074).  

5. 	As per claims 5,12,19 Chesla-DeCusatis disclosed wherein the second tunnel is selected based on the second tunnel historically being greater than the set of performance thresholds for a longer duration than the first tunnel historically being greater than the set of performance thresholds (DeCusatis, Paragraph. 0075).  

6. 	As per claims 6,13 Chesla-DeCusatis disclosed wherein the action is causing the performance score to be presented via an interface (Chesla, Paragraph. 0042).  

7. 	As per claims 7,14,20 Chesla-DeCusatis disclosed wherein the set of performance thresholds includes a loss percentage sensitivity threshold (chesla, Paragraph. 0043).

Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.	Claims 1-20 of instant application rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10700982.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
15665296 (10700982)
1. A method comprising: receiving a data flow; identifying a classification of the data flow; matching the classification to a set of performance thresholds; determining a current performance of the data flow; generating a performance score based on the set of performance thresholds and the current performance; and taking an action based on the performance score.
1. A method comprising: receiving a data flow of an application directed to a destination in a software-defined network (SDN); identifying a classification of the application using a classification table of application classifications, the classification table keyed to the application or an identifier of the application; matching the classification to a set of performance thresholds using the classification table, the set of performance thresholds including a latency threshold, a loss percentage threshold, and a jitter  determining a current performance of the data flow of the application in the SDN; generating a performance score for the application based on the set of performance thresholds and the current performance of the data flow of the application in the SDN; and causing the performance score for the application to be presented via an interface.





The claim 1 of the instant application is obvious in relation to claims 1-20 of the Patent (10700982). This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.


Conclusion

10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
11.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Rupal Dharia can be reached 571-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADNAN M MIRZA/Primary Examiner, Art Unit 2443